DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  Applicant’s amended claims clearly traverse the previous prior art of Megason ‘578.  However, Megason still teaches several of the claim limitations and in combination with the new prior art of Skinner, U.S. Patent 7,100,264 renders the amended limitations obvious.
Examiner notes that Applicant’s arguments regarding the Product-by-Process limitations are traversed.  Applicant is not claiming “a press fit connection”, but is instead claiming “collars…are press-fitted from both ends” which the Examiner interprets as a Product-by-Process claim since the end structures are similar and a specific connection is not claimed, but a process for making the connection is claimed.  See MPEP 2113 II.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 sets forth a structure which does not appear to be possible.  In order for the smaller diameter collar to fit inside small diameter portion of the insertion hole, the smaller diameter collar must be smaller than the insertion hole diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megason ‘578 in view of Skinner, U.S. Patent 7,100,264.
Megason teaches a support structure comprising a cylindrical insertion hole (3) and collars (12, 16) each having a flange formed at one end, on one end of the insertion hole is formed a small diameter portion (34) and another end thereof is formed as a large diameter portion (36) and the collars include a small diameter collar (12) with a press fit portion has an outer diameter fit into an inner diameter of the small diameter portion and a large diameter collar (16) of which a press-fit portion has an outer diameter which is fit into an inner diameter of the large diameter portion (see fig. 6).  Col 4, Ln 5 teaches the collars being pressed or swaged meet the limitation of “fixing means inserted into the collars”.
Megason does not teach the smaller diameter collar contacting the inner diameter of the smaller diameter portion.

At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Megason in an arrangement where the different diameter collars of Megason are nearly butting against one another rather than sleeved within one another because that would reduce material costs by having sufficient bearing coverage with less material, [Claim 1].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “press-fitted from both ends of the insertion hole“, “press-fitted into”.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 2, see fig. 15 of Skinner which shows a separation between the ends of the collars and would therefore meet the limitation of this claim when combined with Megason.
Regarding Claim 3, element 12 is disclosed as a “sheet metal component”.  Element 14 is a main body portion through which the hole exists.
Megason is silent with regard to the exact material of element 14.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide element 12 as aluminum because aluminum is widely available material which is easily worked with by competent craftspeople and would make a lightweight yet stiff handle, [Claim 3].
In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claims 4-5 and 7, Element 12 is disclosed as a “sheet metal component”.  
Megason is silent with regard to the exact material of element 16.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide elements 12 and 16 as iron, steel or alloy steel because steel is widely available material which more easily pressed or swaged than other materials and is therefore suitable for this structure.
Regarding Claim 6, see rejection of Claim 3.
Regarding Claim 8, insofar as this claim can be understood, it appears that the small diameter collar would be very close in side to the small diameter portion of the insertion hole which Examiner will interpret to meet the claim.
Regarding Claim 9, see fig. 4, flange 44.
Regarding Claim 10, see fig. 4, elements 44 and 38.
Regarding Claim 12, see fig. 15 of Skinner which shows a separation between the ends of the collars and would therefore meet the limitation of this claim when combined with Megason.
Regarding Claim 13, see fig. 15 of Skinner which shows a separation between the ends of the collars and would therefore meet the limitation of this claim when combined with Megason.
Regarding Claim 14, see gap visible in fig. 15 of Skinner.
Claim 15, see fig. 15 of Skinner, see collars which would not interfere with one another in the Megason-Skinner combination.
Regarding Claim 16, see fig. 15 of Skinner which teaches the gap between the ends of the collars.  In the Megason-Skinner combination, the limitations of this claim would be satisfied.
Regarding Claim 17, at the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the instant combination of Megason-Skinner because making the different diameter components with different lengths would ensure that the proper collar would be assembled in the proper side of the hole.
Regarding Claim 19, see gap visible in Skinner, fig. 15 which would teach the claimed limitation in the Megason-Skinner combination.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner ‘264 in view of Do, U.S. Patent 5,093,957.
	Skinner teaches a support structure (fig. 15) comprising a cylindrical insertion hole, a first collar with a flange at one end and an outer diameter portion extending from the flange and a second collar having a flange at one end and an outer diameter portion extending from the flange.  Skinner further teaches the collars having axial lengths which are shorter than the opening length.  Skinner explicitly teaches a gap at the junction between the collars.
	Skinner does not teach a smaller diameter opening and large diameter opening with the first collar fitting in the smaller diameter opening and the second collar fitting in the larger diameter opening.
	Do teaches a similar device with a stepped hole with smaller and larger diameters and two flanged collars fitting appropriately into the respective smaller and larger diameters (see fig. 2).
.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677